Appeal by defendants from two judgments of the Supreme Court, Kings County, both rendered March 20, 1974, one convicting defendant Kardonick of assault in the second degree and the other convicting defendant Bennett of the same crime and also of possession of a weapon and dangerous instrument, upon a . jury verdict, and imposing *805sentence. Judgments modified, on the law and in the interests of justice, (1) by reversing the conviction and sentence of defendant Bennett for possession of a weapon and dangerous instrument and dismissing the count of the indictment upon which that conviction and sentence were based and (2) by reducing the sentences for the assault convictions to a term of five years’ probation. As so modified, judgments affirmed. The case is remanded to the Criminal Term for imposition of probation conditions. Defendant Bennett’s guilt of possession of a blackjack was not proven beyond a reasonable doubt. Further, we believe that sentences of five years’ probation, rather than the one-year definite sentences meted out, are more appropriate to the circumstances of this case. Hopkins, Acting P. J., Martuseello, Latham, Shapiro and Cohalan, JJ., concur.